Independent Technical Report: Nieves Property Quaterra Resources Inc. and Blackberry Ventures 1, LLC Office Locations This report has been prepared by Caracle Creek International Consulting Inc. (Caracle Creek) on behalf of Quaterra Resources Inc. and Blackberry Ventures 1, LLC Toronto 34 King Street East, 9th Floor Toronto, ON Canada, M5C 2X8 Tel: +1.416.368.1801 Fax: +1.416.368.9794 Canada@caraclecreek.com Vancouver 409 Granville Street, Suite 1409 Vancouver, BC Canada, V6C 1T2 Tel: +1.604.637.2050 Fax: +1.604.602.9496 Canada@caraclecreek.com Sudbury 25 Frood Road Sudbury, ON Canada, P3C 4Y9 Tel: +1.705.671.1801 TF: +1.866.671.1801 Fax: +1.705.671.3665 Canada@caraclecreek.com Johannesburg 7th Floor The Mall Offices 11 Cradock Avenue, Rosebank South Africa Tel: +1.27 (0) 11.880.0278 Fax: +1.27 (0) 11.447.4814 Africa@caraclecreek.com Issued by: Sudbury www.caraclecreek.com August 9th, 2012
